Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Although distributing control information to coordinate the radio resource usage for multiple parties by a designated node, e.g., a local manager or a scheduling node, as a result of receiving a scheduling request, is commonly known in the prior art, the independent claims include enough details to differentiate them from the prior art including the features of more than one scheduling node being present in proximity of each other, and of the resource pool being established between network node equipments belonging to respective different node groups based on a semi-static coordination, which coordinates utilization of resources of a resource pool that is able to be reused  between network node groups in a low interference environment, and orthogonal in a high interference environment.  
Closest prior arts:
Fan’s disclosure includes receiving a scheduling request that indicates the second network node equipment is requesting to transmit data to third network node equipment, and determining/ transmitting first and second sidelink control information to the second network node and to the third network node, respectively, wherein the first and second network node equipments belong to a same node group, and third network node belongs to another node group. 
Ma’64 teaches transmitting {second} sidelink control information for data transmission from the second network to the third network node equipment for facilitating data transmission.
Morita teaches using the semi-static coordination to coordinate a resource utilization between the network node equipment of first node group and the second node group.
Priotti teaches limited number of channels may be re-used and over and over throughout the network because the relatively low-powered mobile stations will not interfere with the signals of others operating in non-adjacent cells (para.4) and each frequency bin is orthogonal with respect to the others so that they do not  interfere with each other (para.14).

The above references do not explicitly bring out claimed limitations in independent claims and cannot be said with full confidence to clearly and unequivocally anticipate the claims.
All the claim elements are separately taught in the prior arts and each of prior arts teaches portions of the scope of the claim above; however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Consequently, prior art individually and as a whole do not teach the claim limitation above. The combination of references amounts to a piecemeal analysis 
Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15, respectively; therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245. The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.

Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.Q.T./ 
/ALPUS HSU/Primary Examiner, Art Unit 2465